         Case 1:19-cr-00160-ELH Document 361 Filed 01/06/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,
       Plaintiff,

       v.
                                                         Crim. No. ELH-19-00160
   DEMETRIOS STAVRAKIS,
   a/k/a Dimitrios Stavrakis, a/k/a Jimmy
       Defendant.



                                       MEMORANDUM

       Now pending is defendant Demetrios Stavrakis’s “Supplemental Motion To Further

Postpone Surrender: Fort Dix Highest BOP Prisoner Covid Cases in the Country.” ECF 358 (the

“Motion”). The government opposes the Motion. ECF 359. Thereafter, defendant submitted a

supplement (ECF 360), as well as a medical report of Daniel Collector, M.D., dated January 6,

2021. ECF 360-1.

       I shall assume familiarity with the factual and procedural background. The background

has been amply laid out by this Court multiple times in regard to earlier matters, including defense

motions to postpone the defendant’s self-surrender date due to the COVID-19 pandemic and his

underlying health conditions. To that end, this Court has already issued multiple orders postponing

the defendant’s self-surrender date to the Bureau of Prisons (“BOP”).

       The operative Order, filed November 25, 2020, directs Mr. Stavrakis to surrender “to the

designated BOP facility by 2:00 p.m. on January 11, 2021.” ECF 356 (emphasis in original).

That facility is FCI Fort Dix.
         Case 1:19-cr-00160-ELH Document 361 Filed 01/06/21 Page 2 of 4



       As the defendant and the government observe, FCI Fort Dix is currently a hotbed for

COVID-19 cases. In recent weeks, it has experienced a serious surge in coronavirus 19 cases.

Indeed, it appears to be the federal correctional facility with the most COVID-19 cases.

       With respect to Fort Dix, as of January 6, 2021, the BOP reported that, out of a population

of about 2,589 prisoners, 571 inmates and 17 staff now test positive for COVID-19 and 525

inmates and 45 staff have recovered. And, the facility has completed 2,500 tests. There have been

no reported deaths. See https://www.bop.gov/coronavirus/ (last accessed Jan. 6, 2021).

       The country has recently seen the rollout of two vaccines for COVID-19 (Pfizer and

Moderna). The vaccines have primarily been made available to health care workers and the elderly

in nursing homes. The rollout has not been as expeditious as had been hoped.

       Notably, the BOP published “COVID-19 Vaccine Guidance” on January 4, 2021 (version

7.0). COVID-19 Vaccine Guidance, FEDERAL BUREAU OF PRISONS CLINICAL GUIDANCE (Jan. 4,

2021), https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf. Administration of the

COVID-19 vaccine (Pfizer and Moderna) will “align with [recommendations of] the Centers for

Disease Control and Prevention.” Id. at 4. Therefore, once the BOP receives the vaccine, a

prisoner at heightened risk will receive priority for receipt of the vaccine. Id. at 6.

       However, the government has not indicated when the BOP will begin distributing the

vaccine to inmates. The BOP reportedly received its first shipment of vaccines on December 16,

2020. Walter Pavlo, Federal Bureau of Prisons Starts Vaccination of Staff, Inmates Soon

Thereafter, FORBES (Dec. 21, 2020), https://www.forbes.com/sites/walterpavlo/2020/12/21/

federal-bureau-of-prisons-starts-vaccination-of-staff-inmates-soon-thereafter/?sh=5683b99aa96f.

But, the BOP plans to administer its initial allotment of the vaccine to BOP staff members. Id.




                                                  2
         Case 1:19-cr-00160-ELH Document 361 Filed 01/06/21 Page 3 of 4



       As indicated previously, the defendant has several medical issues. The government has

made the BOP aware of Mr. Stavrakis’s various health conditions. But, he apparently has

developed a new health problem, known as “normal pressure hydrocephalus.” ECF 360-1. That

diagnosis is based on an MRI scan of the defendant’s brain on January 5, 2021. The MRI scan

followed the defendant’s complaints of dizziness. Id.

       According to Dr. Collector, who is not a neurologist, the MRI scan “shows microvascular

changes in the brain” of the defendant and “the ventricles of [the defendant’s] brain are prominent.”

ECF 360-1. Dr. Collector explains that the “fluid-filled cavities are critical for suspending the

brain properly,” and the condition, which is “progressive,” can lead to an array of health problems.

Id. Therefore, Dr. Collector is referring the defendant for a neurological evaluation. Id. And, in

Dr. Collector’s opinion, due to the defendant’s coronary artery disease, he has “a very high risk

for death were he to contract Covid . . . .” Id.

       The BOP has the responsibility to designate an appropriate institution for the defendant,

not only in light of his underlying convictions, but also his health conditions and his personal

characteristics. This should include the scale of the COVID-19 outbreak at FCI Fort Dix.

       Due to the surge of COVID-19 cases at FCI Fort Dix, and the defendant’s latest medical

diagnosis, it seems prudent to allow the BOP sufficient time to consider whether FCI Fort Dix

remains the appropriate institution for Mr. Stavrakis to begin service of his sentence. Therefore, I

will extend the defendant’s self-surrender date until 2:00 p.m. on February 1, 2021. In the

interim, the BOP may elect to designate an alternative institution for the defendant. If the BOP

determines not to change Mr. Stavrakis’s institutional designation, then he must report to FCI Fort

Dix by 2:00 p.m. on February 1, 2021. However, if the BOP determines that another penal

institution is now more appropriate for the defendant, he must report to that newly designated



                                                   3
         Case 1:19-cr-00160-ELH Document 361 Filed 01/06/21 Page 4 of 4



institution by 2:00 p.m. on February 1, 2021. And, to avoid any potential for confusion, the BOP

must notify the defendant by January 26, 2021, as to where he is to report, i.e., whether he is to

report to FCI Fort Dix or, instead, to another institution.

       I discern no basis for further delay by defendant in reporting to the BOP.

       An Order follows.



Date: January 6, 2021                                                        /s/
                                                              Ellen L. Hollander
                                                              United States District Judge
cc: United States Marshal




                                                  4
